Title: Thomas Jefferson to Thomas Williamson, 25 December 1812
From: Jefferson, Thomas
To: Williamson, Thomas


          Sir Monticello Dec. 25. 12. 
          Without knowing in what way my having been or not been in England, or my having seen or not seen it’s present king may be interesting to any one I answer the enquiries of your favor of the 19th inst. by informing you that while I was in Europe, I was three times in England. my stay the first & last time was of not more than a week or ten days each time; but the second journey there was as Minister plenipotentiary to that government jointly with mr Adams, for the purpose of endeavoring to obtain an equal & just treaty of Commerce. this was in 1786. and I was there in London from Mar. 11. to Apr. 26. about 7. weeks, was presented to the king, queen & royal family on different days as all diplomatic missionaries are, and participated with mr Adams in their refusal to treat at all on the subject of our mission. I tender you the assurance of my respect
          
            Th:
            Jefferson
        